Citation Nr: 0935850	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Brian M. Kramer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disability.

In an April 2007 decision, the Board denied the Veteran's 
claim for service connection for a lumbar spine disability.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a February 2009 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Remand.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

It appears that VA may not have obtained a complete copy of 
the Veteran's service medical records, and additional service 
medical records may be outstanding.  The Board notes that 
some of the service medical records in the Veteran's file 
pertained to a different Veteran with the similar first and 
last names, but a different middle name and identification 
number.  Those documents have been removed from the Veteran's 
file to be associated with the appropriate Veteran.  It is 
not clear whether the remaining records constitute a complete 
copy of the Veteran's service medical records.  Because 
information sufficient to allow for a search of those records 
is available, and those records may be useful in deciding the 
Veteran's claim, an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with a lumbar spine disability, but it remains 
unclear whether this disability is related to his period of 
service.  The July 2003 and August 2004 VA examiners provided 
opinions regarding the etiology of the Veteran's lumbar spine 
disability based on a review of the prior claims file which 
had contained service medical records belonging to a 
different Veteran.  In order to make an accurate assessment 
of the Veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the current complete 
record.  The Board thus finds that such an examination and 
opinion is necessary in order to fairly decide the merits of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center furnish all available 
service medical records for the 
Veteran's service in the United States 
Army, for the period of June 1969 to 
June 1971.  If any of the records are 
shown to be at another storage 
facility, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain medical records 
should be fully documented, and the 
facilities must provide a negative 
response if records are not available.
 
2.  After obtaining all available 
service medical records, schedule the 
Veteran for a VA examination to 
determine whether there is any 
relationship between his current lumbar 
spine disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current lumbar spine disability is 
related to any incidents of service, 
including treatment sessions for low 
back pain in March 1970, April 1970, 
December 1970, April 1971, and May 
1971.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review and the examination 
report should note that review.  

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

